Citation Nr: 0940322	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of entitlement to Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to 
December 1947.  He died in January 2002.  The appellant in 
this case is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In October 2009, the Board granted the appellant's motion to 
advance her case on the docket in light of her age.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1949.

2.  The Veteran died in January 2002.

3.  At the time of the Veteran's death, the appellant and the 
Veteran were legally married, although they had not lived 
together since 1992.  

4.  The appellant has provided uncontradicted evidence to the 
effect that she was without fault in the 1992 separation 
procured by the Veteran.  




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of entitlement 
to VA benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2009).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

According to their certificate of marriage, the appellant and 
the Veteran were married in June 1949.  

The appellant has described her marriage to the Veteran as 
"rocky" due to his alcoholism and her psychiatric 
disability.  She reports that her illness resulted in several 
hospital stays during their marriage.  The appellant's 
daughter has described the Veteran as abusive and indicated 
that the appellant was never mentally strong enough to cope 
with the abuse.  

According to statements from the appellant and her daughters, 
in 1992, the appellant apparently again became ill and was 
placed in an inpatient care facility.  At that time, the 
Veteran reportedly announced that he would no longer care for 
the appellant.  He reportedly sold the family home and 
indicated that the children, by then all adults, would 
thereafter be responsible for the appellant's care.  

In an October 2007 letter, an old friend of the appellant 
indicated that she recalled how shocked she and the 
appellant's other friends had been after the Veteran left the 
appellant in 1992.  The friend indicated that she knew the 
appellant had loved the Veteran and "certainly would not 
have left the relationship on her own!"   

The record on appeal shows that in July 1992, the Veteran 
filed a petition for the dissolution of marriage.  In 
response to an inquiry by the RO, however, a court official 
certified that no subsequent action had been taken on the 
petition.  

In January 2002, the Veteran died from respiratory failure 
due to metastatic lung cancer.  His certificate of death 
lists another woman as his spouse.  The appellant and her 
daughters have indicated that they were surprised by this as 
the Veteran had consistently denied that there had been 
another woman in his life.  

Upon doing further research, the appellant's daughters 
indicated that they had discovered that the woman listed on 
the Veteran's death certificate had not been legally married 
to him at the time of his death.  They noted that the 
appellant's marriage to the Veteran had never been legally 
terminated and that the other woman had attempted to marry 
the Veteran "on his death bed" in order to obtain various 
government benefits as his survivor.  

In support of the appellant's claim, she submitted court 
records showing that the woman listed as the Veteran's spouse 
on his death certificate had petitioned the court for an 
emergency dissolution of her prior marriage in January 2002, 
stating that she wished to marry the Veteran who was 
terminally ill.  By order of the court, her former marriage 
was terminated on January [redacted], 2002, approximately one week 
prior to the Veteran's death.  The record on appeal contains 
no official record of her marriage to the Veteran, however, 
and she did not respond to the RO's invitation to file a 
claim for death pension benefits as his surviving spouse. 


Applicable Law

Subject to certain requirements, VA death benefits may be 
paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 
(West 2002); 38 C.F.R. § 3.54 (2009).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the Veteran's death, and (2) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse, and (3) who has 
not remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2009).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the Veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2009).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the Veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2009).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
neither 38 U.S.C.A. § 101(3) nor 38 C.F.R. § 3.53(a) 
permitted post-separation conduct in and of itself to be a 
basis for denial of "surviving spouse" status.  The Court 
set forth a two-part test to determine whether a spouse can 
be deemed to have continuously cohabited with a Veteran even 
if a separation has occurred.  First, the spouse must be free 
of fault in the initial separation.  Second, the separation 
must have been procured by the Veteran or due to his 
misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault is to be determined on the basis of an 
analysis of the conduct at the time of separation.  Id.  

In claims for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


Analysis

Applying the criteria cited above to the facts in this case, 
the Board finds that the appellant is entitled to recognition 
as the surviving spouse of the Veteran.

As a preliminary matter, the Board notes that the record 
shows that the Veteran and the appellant were legally married 
in June 1949.  Although the Veteran filed a petition for the 
dissolution the marriage in July 1992, he did not further 
prosecute the case and a judgment was never entered.  As a 
result, the marriage of the appellant and the Veteran was 
never legally terminated during his lifetime.

As set forth above, the evidence indicates that the appellant 
and Veteran did not continuously cohabitate from the date of 
their marriage to the date of his death.  Indeed, the record 
shows that the Veteran and the appellant had not lived 
together since 1992.  The appellant concedes this fact, but 
has argued that that the Veteran left her in 1992 after she 
became ill and he refused to care for her.  Her statements as 
to the reason for the separation are not contradicted in the 
record on appeal.  Indeed, her daughters and a friend have 
provided corroboration of the reason for the separation.  

Based on the foregoing, the Board concludes that the 
appellant was the lawful spouse of the Veteran at the time of 
his death.  Although they did not live together continuously 
from the date of their marriage to the date of the Veteran's 
death, the separation was procured by the Veteran without 
fault of the appellant.  Finally, there is no indication that 
the appellant has remarried since the death of the Veteran or 
otherwise held herself out openly to the public to be the 
spouse of another person.  38 U.S.C.A § 101(3) (West 2002); 
38 C.F.R. § 3.50 (2009).  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in her favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Resolving the benefit of the doubt in 
favor of the appellant, the Board finds that she is entitled 
to recognition as the Veteran's surviving spouse for purposes 
of entitlement to VA benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of entitlement to VA benefits is 
granted. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


